Citation Nr: 1142953	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for left foot plantar fasciitis between July 14 and September 13, 2005?

2.  What evaluation is warranted for left foot plantar fasciitis from September 14, 2005?

3.  What evaluation is warranted for hemorrhoids between July 14 and September 13, 2005?

4.  What evaluation is warranted for hemorrhoids from September 14, 2005?



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

In August 2006, the Veteran testified before a Decision Review Officer at a RO hearing.  A transcript of that hearing is of record.  

The Board notes that the Veteran was scheduled for a hearing in June 2009 at the VA Regional Office in Philadelphia.  The Veteran failed to appear and good cause for that failure is not shown, barring a future hearing.  38 C.F.R. § 20.702(d) (2011).

The issue regarding what evaluation is warranted for hemorrhoids has been recharacterized from the original issue considered before the RO, i.e., entitlement to an increased rating for external hemorrhoids only.  Having reviewed the evidence of record, the Veteran's hemorrhoids were not described as either external or internal in service.  Accordingly, following remand, the Veteran severity of any hemorrhoids found should be considered.  

The questions concerning what evaluations are warranted for left foot plantar fasciitis and for hemorrhoids from September 14, 2005 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between July 14 and September 13, 2005 left foot plantar fasciitis was not marked by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.

2.  Between July 14 and September 14, 2005, the Veteran's hemorrhoids were not clinically shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  



CONCLUSIONS OF LAW

1.  Between July 14 and September 13, 2005, the criteria for a compensable evaluation for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5278 (2011).

2.  Between July 14 and September 14, 2005, the criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

During his August 2006 Decision Review Officer hearing, the claimant challenged the adequacy of his September 2005 VA examination.  The Veteran claims that the examination was inadequate because he was not made to walk a long distance and because foot x-rays were not taken.  He also claims that weight bearing tests and a rectal examination were not completed.  A review of the VA examination demonstrates that the examination was based upon consideration of his prior medical history, his lay assertions and current complaints.  The Board finds that the examinations describe the disabilities in sufficient detail to permit a fully informed determination to the extent addressed below.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the lack of x-ray findings the September 2005 examination report demonstrates that weight-bearing findings were made.  Moreover, the rating assigned for plantar fasciitis is not dependent upon findings that an x-ray would provide.  37 C.F.R § 4.71a, Diagnostic Code 5278. 

Finally, while the September 2005 VA examination report does not demonstrate that a rectal examination was conducted, a November 2005 VA medical center treatment note reported a normal prostate.  Examination of the prostate requires a rectal examination.  As internal hemorrhoids were not diagnosed, it follows that they were not present.  Moreover, there is no way to now determine whether the Veteran had internal hemorrhoids at the time of his September 2005 examination, and as internal hemorrhoids were not discovered upon examination in November 2005, and as the issue as to whether a higher evaluation is warranted from the day following the Veteran's September 2005 VA examination is being remanded, remanding would not provide any pertinent information concerning the state of the appellant's hemorrhoids in September 2005.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

External or internal hemorrhoids are evaluated as follows: mild or moderate (0 percent); large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences (10 percent); and with persistent bleeding and with secondary anemia, or with fissures (20 percent).  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Plantar fasciitis is not specifically listed in the rating schedule, however, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  In this case, the Veteran is rated by analogy under diagnostic code 5278, Claw foot (pes cavus), acquired.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, a 10 percent evaluation is warranted when the great toe is dorsiflexed, with some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 30 percent evaluation is warranted when all toes tend to dorsiflexion, with a limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Plantar Fasciitis-Factual Background and Analysis

The Board finds that the preponderance of the evidence does not warrant a compensable rating between July 14 and September 13, 2005.  

In September 2005, the Veteran was afforded a general medical examination.  During his examination, the Veteran explained that he had pain in the bottom of his left foot but that he had never received any treatment for this disorder.  Physical examination revealed ankle plantar flexion from 0 to 45 degrees and dorsiflexion from 0 to 20 degrees.  The examiner noted that the Veteran had mild left foot soreness to direct palpitation along the mid and hind foot along the planter service.  There was no pes planus abnormality, no Achilles tendon pain and no malalignment.  Weight-bearing standing and walking were normal without assistive devices.  The Veteran was under no treatment for plantar fasciitis.  Neurological examination was entirely normal.  A diagnosis of sub-acute left foot plantar fasciitis was provided.  

The Veteran's September 2005 VA examination did not show all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, or marked tenderness under the metatarsal heads.  Therefore, the Veteran does not meet the schedular criteria for an increased rating.   Further, the Veteran's pain on palpitation is shown to be mild and the Veteran was shown to walk and bear weight without assistive devices.  As the record does not contain any additional evidence for this period on appeal, the record preponderates against finding that symptoms necessary for a compensable rating based on either the rating criteria or based on pain as it causes a limitation to the Veteran's ability to function.  The Veteran's claim for a compensable rating for plantar fasciitis for the period between July 14 and September 13, 2005 is therefore denied.

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) . 

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's plantar fasciitis has been evaluated under the applicable diagnostic code which has specifically contemplated the level of occupational impairment caused by the disability, accordingly a referral for extraschedular consideration is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Hemorrhoids-Factual Background and Analysis

The evidence of record includes the Veteran's September 2005 general VA examination.  During his examination, the Veteran stated that he had a history of bleeding hemorrhoids and that he noticed rectal bleeding about twice per year.  He stated that he last experienced rectal irritation in May 2005.  He denied having any surgery or treatment for hemorrhoids.  Physical examination demonstrated slight rectal redundant tissue most likely because of external hemorrhoid tissue.  There was no evidence of bleeding at the time of examination.  

As noted above, a 10 percent disability rating is warranted where the evidence demonstrates large or thrombotic, irreducible hemorrhoids with excessive redundant tissue.  In this case, the evidence simply does not meet these criteria.  The Veteran is shown to have slight rectal redundant tissue, and stated at his September 2005 VA examination that he noticed bleeding about twice a year, and last experienced bleeding in May 2005.  The evidence of record demonstrates clearly that the Veteran's symptoms did not rise to the level of those which warrant a compensable rating.  The claim for entitlement for a compensable rating for hemorrhoids between July 14 and September 13, 2005, is therefore, denied.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun.  The disability picture due to hemorrhoids is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's hemorrhoids have been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for left foot plantar fasciitis between July 14 and September 13, 2005, is denied.

Entitlement to a compensable evaluation for hemorrhoids between July 14 and September 13, 2005, is denied.


REMAND

The Veteran was last afforded a VA examination to determine the nature and severity of his left foot plantar fasciitis and hemorrhoids in September 2005, i.e., over six years ago.  Given that fact, new examinations are warranted to document the current severity of each disorder.  Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

The Board notes that the record includes evidence demonstrating some confusion regarding scheduled examinations.  A November 2007 RO note reported that the Veteran was shown to have withdrawn his claims and that he had therefore cancelled his examinations.  While the Veteran withdrew some claims, the remanded issues were not withdrawn and new examinations are in order.  

Further, the last available VA medical center treatment records in the Veteran's claims file are dated in May 2007.  A hand-written note dated in December 2007 reported that no additional records were available, however, nearly four years have passed since that inquiry.  As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA is further required to make reasonable efforts to obtain other relevant records not in the custody of a Federal department.  38 C.F.R. § 3.159(c)(1).  In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all records pertinent to the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated his plantar fasciitis and/or hemorrhoids since September 15, 2005.  After the Veteran has signed any required releases, those records should be obtained and associated with the claims.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the AMC/RO should schedule the Veteran for appropriate examinations.  The claims folder and a copy of this REMAND are to be made available for each examiner to review.  In accordance with the latest AMIE worksheets for rating plantar fasciitis and hemorrhoids, each examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of the plantar fasciitis or hemorrhoids

A complete rationale for any opinions expressed must be provided.  

3.  The AMC/RO shall advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


